Appellant insists that the proof does not make out a case of guilt. The facts are set out in our former opinion. Mr. Parnell swore that the alleged stolen cattle were in Waggoner's pasture on September 26, 1932, and that they bore Mr. Waggoner's brand. The same cattle were found the latter part of October in Mr. Golston's pasture with their brands changed. Appellant admitted changing the brands of the cattle, and explained his possession of said cattle, and his claim that they were his, and that he had a right to change their brand by saying that he bought the cattle in question from Henry Coody. The state replied by proof that Mr. Coody was killed in an automobile accident in July, 1932. This sufficiently showed the falsity of appellant's claim of purchase. This court has held in authorities too numerous to mention that the possession of recently stolen property is a sufficient circumstance to justify the conclusion of guilt of the possessor, of the theft of such property. It seems well established, also, that when the *Page 522 
state relies upon proof of such fact to make out guilt, the proof must further show that if the accused, when his possession of such property was first challenged, made an explanation which was natural and reasonable, and probably true, which might operate to rebut the inference of theft based on the proposition of recent possession, that such explanation was in fact false. We think the state's proof in this case entirely negatives the possibility of appellant having bought the animals in question from Mr. Coody in July.
The motion for rehearing will be overruled.
Overruled.